[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                             No. 09-15806                 ELEVENTH CIRCUIT
                                                              APRIL 30, 2010
                         Non-Argument Calendar
                                                               JOHN LEY
                       ________________________
                                                                CLERK

                        Agency No. A094-798-083

FEI CHEN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 30, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Fei Chen petitions for review of the Bureau of Immigration Appeals’

(“BIA’s”) decision affirming the Immigration Judge’s (“IJ’s”) order finding him

removable and denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”), 8 U.S.C. §§ 1158, 1231; 8

C.F.R. § 208.16(c). Chen argues that the IJ’s adverse credibility determination is

not supported by substantial evidence, and that the inconsistencies were not

material. For the reasons set forth below, we affirm.

                                         I.

      Chen, a native and citizen of China, was issued a Notice to Appear (“NTA”),

charging that he was subject to removal under INA § 212(a)(6)(A)(i), as an alien

present in the United States without having been admitted or paroled. On February

13, 2007, Chen filed an application for asylum, withholding of removal, and

protection under the CAT, stating that he feared persecution in China based on his

religion and political opinion. Chen explained that, while living in China, he had

joined a Christian Bible study group that met in violation of Chinese law. During a

meeting at his home on January 7, 2006, six police officers entered his home,

confiscated the group members’ Bibles and Christian literature, and took the group

members to the police station, where they were separated and interrogated. Chen

refused to answer the officers’ questions and was beaten. A police officer forced

him onto the floor and covered him with a thick book, which the officer then beat
                                          2
forcefully with a hammer. When Chen still refused to talk, he was hit in the head

with a pipe. Chen was conditionally released after his parents paid 3000 yuan. He

was required to report to the police every two weeks and could not return to his

Bible study group. Chen at first reported to the police every two weeks, but

eventually fled China and traveled through Peru, Guatemala, and Mexico, before

entering the United States.

      The record contained a copy of the State Department’s 2007 Country Report

on China; a letter from the pastor of a church Chen attended in Florida; medical

records from Lianjiang County Xiaocheng Hospital; a letter to Chen from Lin

Peng, a former member of Chen’s home church group; and an affidavit from

Chen’s mother.

      A Form I-213 (Record of Deportable/Inadmissible Alien) stated that Chen,

who was interviewed with the assistance of a Chinese interpreter, “simply stated

that he only remembers [leaving] Shan[g]hi, China by plane on May 29, 2006 and

arriving in Mexico City, Mexico. From Mexico City he traveled by train and bus

to Matamoros, Tamaulipas, Mexico.” Chen also “claim[ed] he entered the U.S. to

reside and seek employment in Chinatown, New York City, New York. Chen is

traveling to reside with his friend in Chinatown, New York City, New York.”

      A Form I-826 (Notice of Rights and Request for Disposition) showed

Chen’s initials next to the first statement on the form, which read, “I request a
                                           3
hearing before the Immigration Court to determine whether or not I may remain in

the United States.” Chen did not initial next to the second statement, which

provided: “I believe I face harm if I return to my country. My case will be referred

to the Immigration Court for a hearing.” A certification of service indicated that an

interpreter had read the form to Chen in the Chinese language.

      At the removal hearing, Chen testified that, after he left China, he traveled to

Peru, where he remained for about one month before traveling to Guatemala and

then to Mexico. From Mexico, Chen crossed into Texas, where he was stopped by

border patrol agents. Chen acknowledged that he did not tell border patrol agents

that he had traveled through Peru and Guatemala, but he denied telling them that

he flew directly from Shanghai, China to Mexico City. He also denied telling the

agents that he came to the United States to seek employment in New York or that

he was going to live with a friend in New York.

      Chen stated that he understood the interpreter that assisted him during

interviews with the border patrol agents. He stated that he did not tell the agents

about the persecution he suffered in China, although he told them that he was

seeking political asylum. Chen explained that he did not understand the first

statement on the Form I-826. He stated that he initialed next to the first statement

on the Form I-826 because he was nervous and detained.

      The IJ found that Chen failed to establish that he suffered past persecution or
                                          4
had a well-founded fear of future persecution, because his testimony lacked

credibility. Specifically, he determined that Chen’s testimony seemed “rehearsed

and “was materially at odds with the statements that he made under oath to the

Immigration Agents. . . .” Based on the adverse credibility determination, the IJ

denied Chen’s applications for asylum, withholding of removal, and CAT relief.

      Chen appealed the IJ’s decision, arguing that (1) the discrepancies were not

central to his asylum claim; (2) he gave a “reasonably clear account” of the

persecution he suffered and adequately explained the inconsistencies between his

testimony and prior statements; (3) the IJ erred in relying solely on the statements

in the I-213; (4) he told immigration agents about the persecution he suffered in

China; and (5) he did not understand the Form I-826. Chen noted that “[t]he Court

used the I-213, which was introduced by the Government as the only piece of

evidence, when respondent had filed several documents to corroborate his claim.”

      The BIA found that the IJ’s adverse credibility determination, “predicated on

[Chen’s] omission of prior mistreatment based on his Christianity and alleged fear

in returning to China during his arrival interview[,] [wa]s supported by the record.”

It noted Chen’s statement to immigration agents that he entered the United States

so that he could work in New York, and his failure during questioning to mention

that he had been persecuted or mistreated in China. The BIA was “unpersuaded by

[Chen’s] claim that he did in fact tell the interviewing officers of his claim of
                                           5
persecution and fear in returning to China.” Accordingly, the BIA upheld the IJ’s

adverse credibility determination and dismissed Chen’s appeal.

                                          II.

      We review only the BIA’s decision, except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Because the BIA did not expressly adopt the IJ’s

opinion or reasoning, we review only the BIA’s decision. See id.

      We review credibility determinations under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). Under the

substantial evidence test, we must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1284. The BIA’s credibility determinations “can

be reversed only if the evidence ‘compels’ a reasonable fact finder to find

otherwise.” Chen, 463 F.3d at 1230-31. The BIA must make a “clean”

determination of credibility. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005). It also “must offer specific, cogent reasons for an adverse credibility

finding.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      In asylum applications filed on or after May 11, 2005, an adverse credibility

determination may be based on any inconsistency, regardless of whether the

inconsistency goes to the heart of the claim. Tang v. U.S. Att’y Gen., 578 F.3d
                                          6
1270, 1277 (11th Cir. 2009); 8 U.S.C. § 1158(b)(1)(B)(iii). “Considering the

totality of the circumstances, and all relevant factors, a trier of fact may base a

credibility determination on . . . the consistency between the applicant’s . . . written

and oral statements (whenever made and whether or not under oath, and

considering the circumstances under which the statements were made).” 8 U.S.C.

§ 1158(b)(1)(B)(iii).

                                          III.

      The BIA made a clean determination of credibility, stating that it based its

finding on inconsistencies between Chen’s statements to border patrol agents and

his testimony at the removal hearing regarding his reasons for entering the United

States. See Yang, 418 F.3d at 1201; Forgue, 401 F.3d at 1287. As noted by the

BIA, Chen did not simply omit facts during his interview with border patrol

agents; instead, his statement that he entered the United States to find work and

live with a friend in New York City directly contradicted his testimony that he

came to America to escape religious persecution. See Shkambi v. U.S. Att’y Gen.,

584 F.3d 1041, 1051 (11th Cir. 2009) (finding that substantial evidence supported

the BIA’s adverse credibility determination where the petitioner’s airport interview

statement (1) “was not merely a less detailed version of the facts he gave in later

statements,” (2) the petitioner “omitted entire incidents and other significant facts

both during his airport interview and again at his credible-fear interview” and, (3)
                                            7
during his removal hearing testimony, “directly contradicted his airport interview

statement that he had never been arrested”). In addition to Chen’s conflicting

statements as to why he entered the United States, Chen told border patrol agents

that he traveled from Shanghai to Mexico City, whereas he testified and stated in

his asylum application that he traveled through Peru and Guatemala before

entering Mexico. See Tang, 578 F.3d at 1277; 8 U.S.C. § 1158(b)(1)(B)(iii)

(providing that inconsistencies supporting an adverse credibility determination are

not required to go to the heart of the petitioner’s claim). Chen acknowledged that

he was assisted by a translator, whom he understood, when he made these

statements to border patrol agents. Although Chen argues that he told border

patrol agents about the persecution he suffered and about his travels through Peru

and Guatemala, the Form I-213 contains no mention of these facts and the BIA was

entitled to rely on inconsistencies between Chen’s testimony and his statements as

recorded on the form. See 8 U.S.C. § 1158(b)(1)(B)(iii). Based on these

inconsistencies, the record does not compel a finding that Chen’s testimony was

credible. See Chen, 463 F.3d at 1230-31.

      In his appellate brief, Chen asserts that “[t]he IJ and BIA failed to give the

appropriate weight to [his] supporting documents.” However, Chen’s brief

submitted to the BIA focused solely on the IJ’s adverse credibility determination

and the inconsistencies upon which the adverse credibility determination was
                                           8
based, rather than the IJ’s failure to give sufficient weight to his corroborating

evidence. Chen noted only once in his brief to the BIA that he had submitted

corroborating evidence, and he did not explicitly argue that the IJ erred by failing

to give sufficient weight to this evidence. Thus, Chen failed to exhaust his

administrative remedies with respect to this claim. See Alim v. Gonzales, 446 F.3d

1239, 1253 (11th Cir. 2006) (explaining that, to properly raise an issue before the

BIA, the petitioner must mention the issue in his brief and discuss its merits or the

basis for the IJ’s decision). Because Chen did not raise this issue before the BIA,

we lack jurisdiction to address the issue of corroboration. See Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (stating that appellate

courts lack jurisdiction to consider a claim that was not raised before the BIA).

Accordingly, we deny in part Chen’s petition for review, and dismiss in part.

      DENIED IN PART, DISMISSED IN PART.




                                           9